DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inasaki et al. (US 2018/0356730) in view of Aoki (US20150160592) and Lee et al. (US 20180329300).
Regarding claim 1, Inasaki et al. disclose “a lithographic printing plate precursor (title) comprising an aluminum-containing substrate (paragraph 353), and an infrared radiation-sensitive image-recording layer disposed on the aluminum-containing substrate (title), the infrared radiation-sensitive image-recording layer comprising:  	a) one or more free radically polymerizable components (paragraph 173);  	b) one or more infrared radiation absorbers (paragraph 241);  	c) an initiator composition (paragraph 30);  	d) one or more color-forming compounds (paragraphs 31 and 255);” 	e) a polymerization inhibitor (paragraph 324); “and 	f) optionally, a non-free radically polymerizable polymeric material different from the a), b), c), d), and e) components defined above (paragraph 283),  	wherein the infrared radiation-sensitive image-recording layer, upon exposure to infrared radiation to provide exposed regions and non-exposed regions, exhibits a color contrast between the exposed regions and non-exposed regions of a ΔE greater than 8, and wherein a ΔE of at least 5 is maintained between the exposed regions and the non-exposed regions after storage of the exposed image-recording layer under white light for at least one hour (paragraph 428, Tables 1 and 2).” 	Inasaki et al. fail to disclose “wherein the d) one or more color-forming compounds are represented by one or both of the following Structures (C1) and (C2):
    PNG
    media_image1.png
    430
    500
    media_image1.png
    Greyscale
wherein R11 through R19 are independently hydrogen, unsubstituted or substituted alkyl groups, or unsubstituted or substituted aryl groups,” but does disclose that the color developer should include an acid color developer which donates an electron to an electron receiving compound (paragraphs 253 and 254), and exemplifies crystal violet lactone (paragraph 265).  However, Aoki discloses that a known color developer includes leuco dyes (paragraph 27 and 28) and exemplifies crystal violet lactone (paragraph 49), and specifically mentions spiro[5H-(1)benzopyrano(2,3-d)pyrimidine-5,1'(3'H)isobenzofuran]-3'-one, 2-(diethylamino)-8-(diethylamino)-4-methyl- (paragraph 28).   	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Additionally, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  
 	Regarding claims 5 and 6, Inasaki et al., as modified, disclose all that is claimed, as in claim 1 above, but fail to disclose “wherein the d) one or more color-forming compounds and the e) one or more compounds represented by Structure (P) are present in the infrared radiation- sensitive image-recording layer at a d) to e) molar ratio of at least 1.1:1 to and including 50:1,” or “wherein the d) one or more color-forming compounds are present in the infrared radiation-
	Regarding claim 7, Inasaki et al. further disclose “wherein the f) polymeric material is present in particulate form (paragraph 283).” 	Regarding claim 8, Inasaki et al. further disclose “wherein the infrared radiation-sensitive image-recording layer is the outermost layer (paragraph 340: the protective layer is optional).” 	Regarding claim 9, Inasaki et al. further disclose “that is on-press developable (paragraph 13).” 	Regarding claim 10, Inasaki et al. further disclose “wherein the a) one or more free radically polymerizable components comprise at least two free radically polymerizable components (paragraph 179).” 	Regarding claim 11, Inasaki et al. further disclose “wherein the c) initiator composition comprises a diaryliodonium salt (paragraph 196).” 	Regarding claim 12, Inasaki et al. further disclose “wherein the aluminum-containing substrate comprises an aluminum oxide layer (paragraph 353), and a hydrophilic polymer 2 and R3 are independently a chloro, a thioalkyl having 1 or 2 carbon atoms, or an acetyl, group (paragraph 89).” 	Regarding claim 16, Lee et al. further disclose “wherein the e) one or more compounds represented by Structure (P)” is phenothiazine (paragraph 89, corresponding to Compound 1). 
 	Regarding claim 17, Inasaki et al. further disclose “wherein the c) initiator composition comprises a borate (paragraph 192)”, but fails to disclose that it is a tetraaryl borate.  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was tetraaryl borates were known to be suitable borate initiators.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a tetraaryl borate initiator because it was known to be suitable as a borate initiator. 	Regarding claim 18, Inasaki et al. further disclose “a method for providing a lithographic printing plate (abstract), comprising:  	A) imagewise exposing the lithographic printing plate precursor according to claim 1 to infrared radiation (paragraph 358), to provide exposed regions and non-exposed regions in the 
Response to Arguments
Applicant’s arguments, filed 07/23/2021, have been fully considered but are unpersuasive.
Applicant argues that none of the references solve the problem(s) set out to be solved by the Applicant.  However, it is not required that the prior art set out to solve the same problem.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  See MPEP §2144(I).  
In this instance, Examiner has provided two motivations to use the compounds of Aoki in the invention of Inasaki et al.:  
Even if it can be said that paragraphs 28 and 29 of Aoki cannot be interpreted to teach that spiro[5H-(1)benzopyrano(2,3-d)pyrimidine-5,1'(3'H)isobenzofuran]-3'-one, 2-(diethylamino)-8-(diethylamino)-4-methyl- and crystal violet lactone are equivalent structures for the purpose of being color forming species (which Examiner does not admit), the alternative motivation that the selection of a known material based upon its suitability for its intended purpose is still valid.  It has been held that reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  In this instance, Aoki clearly shows that spiro[5H-(1)benzopyrano(2,3-d)pyrimidine-5,1'(3'H)isobenzofuran]-3'-one, 2-(diethylamino)-8-(diethylamino)-4-methyl- is a color forming species which donates an electron, which Inasaki et al. teach is what the acid color developer is (paragraph 254).   	Therefore, Examiner maintains that the motivation(s) provided are very strong and one having ordinary skill in the art would have had more than a reasonable expectation of success of using spiro[5H-(1)benzopyrano(2,3-d)pyrimidine-5,1'(3'H)isobenzofuran]-3'-one, 2-(diethylamino)-8-(diethylamino)-4-methyl- as the color forming species of Inasaki et al.
Regarding the cited Lee et al., again, Inasaki et al. generically mention polymerization inhibitors, leaving the choice up to one having ordinary skill in the art.  Lee et al. merely set forth a list of polymerization inhibitors, and selecting one of them is clearly obvious, regardless of why Applicant has chosen a particular one.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853